Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on August 02.2021.
3.	As a result of the amendment filed on 08/02/2021, claims 5 and 13 has been amended, claims 1-4 and 14 has been cancelled and claims 21-25 has been newly added.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 08/02/2021, claims 5-13 and 15-25 (renumbered as claim 1-20) are allowed.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 05/04/2021 and 08/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
				Examiner’s Amendment 
6.	Authorization for this examiner’s amendment stated below was given in a telephone interview with Jeremy Carney (Reg. No. 75,717) on 10/15/2021.
	In the Claims:
	Please amend claim 5, 10, 13 and 21 As follows:
5.	(Currently amended) A computer-implemented method comprising: 
under control of a computing system comprising one or more computer processors configured to execute specific instructions, 
receiving a request to obtain a data object stored in a data store; 
determining, based at least partly on the request, to execute a function using the data object prior to providing a response to the request; 
configuring a code execution system to execute the function, wherein the code execution system provides on-demand execution of functions in an input/output (I/O) pipeline of the data store; 
executing the function using the code execution system prior to providing the response, wherein executing the function comprises: 
, wherein obtaining the data object comprises obtaining a collection of records, wherein a first portion of the data object comprises at least a portion of a record of the collection of records;
determining that the first portion 
generating a first obfuscated portion comprising the first portion in obfuscated form, wherein the first obfuscated portion comprises a masked version of the portion of the record; and 
generating a function output comprising the first obfuscated portion, wherein the function output does not include the first portion in un-obfuscated form; and 
providing the response to a computing device based at least partly on the function output.  
10. 	Cancelled
13. 	(Currently amended) A system comprising: 
a data store storing plurality of data objects; and 
one or more computing devices in communication with the data store and configured to at least: 
receive a request to obtain a data object of the plurality of data objects; 
determine, based at least partly on the request, to execute a function using the data object prior to providing a response to the request; 
configure a code execution system to execute the function, wherein the code execution system provides on- demand execution of serverless functions in an input/output (I/O) pipeline of the data store;
wherein the code execution system is thereby configured to: 
, wherein the data object comprises a collection of records, wherein a first portion of the data object comprises at least a portion of a record of the collection of records;
determine to transform at least the first portion 
transform the first portion of the data object to create a transformed first portion; 
store the data object comprising the transformed first portion in the data store; and 
generate function output comprising the transformed first portion; and 
provide the response to a computing device based at least partly on the function output.  
21. 	Cancelled.
					Allowable Subject Matter
7.	Claims 5-13 and 15-25 are allowed.
8.	The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner find the claimed invention is patentably distinct from the prior art of record. The prior art of record does not explicitly disclose or render obvious the claimed invention as a whole as recited in the amended independent claim 1 and 13.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claim 1 and 13. 
The dependent claims 6-12 and 25 depending on independent claim 5, dependent claims 15-24 depending on independent claim 13 are also distinct from the prior art for the same reasons.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167